DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-22 are objected to because of the following informalities.  Appropriate correction is required.
            In claim 1, lines 5, 6, 7, 8, 9,11, 12 and 19, “first shaft” implies that there is a second shaft, but no other shaft is contained in the language of claim 1, where “first shaft” could be changed to “shaft”.
            In claim 1, lines 7, 7-8, 10 and 17, “first arm” implies that there is a second arm, but no other arm is contained in the language of claim 1, where “first arm” could be changed to “arm”.
            In claim 3, line 5, “first arm” implies that there is a second arm, but no other arm is contained in the language of claim 3 or in the language of claims 1 or 2 upon which claim 3 indirectly or directly depends, where “first arm” could be changed to “arm”.
            In claim 4, lines 1 and 3, “first arm” implies that there is a second arm, but no other arm is contained in the language of claim 4 or in the language of claims 1 or 2 or 3 upon which claim 4 indirectly or directly depends, where “first arm” could be changed to “arm”.
            In claim 5, line 5, “first arm” implies that there is a second arm, but no other arm is contained in the language of claim 5 or in the language of claims 1 or 2 or 3 upon which claim 5 indirectly or directly depends, where “first arm” could be changed to “arm”.
            In claim 6, line 9, “first arm” implies that there is a second arm, but no other arm is contained in the language of claim 6 or in the language of claims 1 or 2 or 3 or 5 upon which claim 6 indirectly or directly depends, where “first arm” could be changed to “arm”.
            In claim 7, line 1, “first elastic member” implies that there is a second elastic member, but no other elastic member is contained in the language of claim 7 or in the language of claim 1 upon which claim 7 depends, where “first elastic member” could be changed to “elastic member”.
            In claim 7, line 2, “first arm” implies that there is a second arm, but no other arm is contained in the language of claim 7 or in the language of claim 1 which claim 7 depends, where “first arm” could be changed to “arm”.
            In claim 8, line 1, “first elastic member” implies that there is a second elastic member, but no other elastic member is contained in the language of claim 8 or in the language of claims 1 or 7 upon which claim 8 indirectly or directly depends, where “first elastic member” could be changed to “elastic member”.
            In claim 9, line 2, “first arm” implies that there is a second arm, but no other arm is contained in the language of claim 9 or in the language of claim 1 upon which claim 9 depends, where “first arm” could be changed to “arm”.
            In claim 10, line 1, “first arm” implies that there is a second arm, but no other arm is contained in the language of claim 10 or in the language of claim 1 upon which claim 10 depends, where “first arm” could be changed to “arm”.
            In claim 11, line 10, “first shaft” implies that there is a second shaft, but no other shaft is contained in the language of claim 11 or in the language of claims 1 or 7 upon which claim 11 indirectly or directly depends, where “first shaft” could be changed to “shaft”.
            In claim 11, line 10, “first arm” implies that there is a second arm, but no other arm is contained in the language of claim 11 or in the language of claims 1 or 7 upon which claim 11 indirectly or directly depends, where “first arm” could be changed to “arm”.
            In claim 11, lines 10-11, “first elastic member” implies that there is a second elastic member, but no other elastic member is contained in the language of claim 11 or in the language of claims 1 or 7 upon which claim 11 indirectly or directly depends, where “first elastic member” could be changed to “elastic member”.
            In claim 12, line 1, “first elastic member” implies that there is a second elastic member, but no other elastic member is contained in the language of claim 12 or in the language of claims 1 or 7 or 11 upon which claim 12 indirectly or directly depends, where “first elastic member” could be changed to “elastic member”.
            In claim 12, line 2, “first arm” implies that there is a second arm, but no other arm is contained in the language of claim 12 or in the language of claims 1 or 7 or 11 upon which claim 12 indirectly or directly depends, where “first arm” could be changed to “arm”.
            In claim 13, line 1, “first elastic member” implies that there is a second elastic member, but no other elastic member is contained in the language of claim 13 or in the language of claims 1 or 7 or 11 upon which claim 13 indirectly or directly depends, where “first elastic member” could be changed to “elastic member”.
            In claim 13, line 2, “first arm” implies that there is a second arm, but no other arm is contained in the language of claim 13 or in the language of claims 1 or 7 or 11 upon which claim 13 indirectly or directly depends, where “first arm” could be changed to “arm”.
            In claim 14, line 1, “first arm” implies that there is a second arm, but no other arm is contained in the language of claim 14 or in the language of claims 1 or 7 upon which claim 14 indirectly or directly depends, where “first arm” could be changed to “arm”.
            In claim 14, lines 1-2, “first elastic member” implies that there is a second elastic member, but no other elastic member is contained in the language of claim 14 or in the language of claims 1 or 7 upon which claim 14 indirectly or directly depends, where “first elastic member” could be changed to “elastic member”.
            In claim 15, line 1, “first arm” implies that there is a second arm, but no other arm is contained in the language of claim 15 or in the language of claims 1 or 7 or 11 or 13 upon which claim 15 indirectly or directly depends, where “first arm” could be changed to “arm”.
            In claim 15, lines 2 and 5, “first elastic member” implies that there is a second elastic member, but no other elastic member is contained in the language of claim 15 or in the language of claims 1 or 7 or 11 or 13 upon which claim 15 indirectly or directly depends, where “first elastic member” could be changed to “elastic member”.
            In claim 15, line 4, “the first cam” lacks proper antecedent basis, where it could be changed to “the cam”.
            In claim 22, lines 1-2, “second elastic member” implies that there is a first elastic member, but no other elastic member is contained in the language of claim 22, or in the language of claims 1 or 16 or 17, upon which claim 22 indirectly or directly depends, where “second elastic member” could be changed to “elastic member”.

NOTE: Claim 16 contains the language “second shaft” and “second arm”, where the “shaft” and “arm” claimed in claim 1 can be distinguished from this claimed “second shaft” and “second arm”, by adding language in the beginning portion of claim 16, such as, “said shaft is a first shaft” and “said arm is a first arm”.

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
            The primary reasons for allowance are a developing cartridge comprising: a developing roller rotatable about a developing roller-axis extending in a first direction; a casing configured to accommodate developing agent therein, the casing having an outer surface positioned at one end portion in the first direction of the casing; a shaft positioned at the outer surface of the casing and rotatable about a rotational axis extending in the first direction, the shaft having an outer periphery; an arm extending radially outward from the outer periphery of the shaft, the arm being pivotally movable about the rotational axis along with rotation of the shaft; and a cam extending radially outward from the outer periphery of the shaft in a direction different from a direction in which the arm extends, the cam being pivotally movable about the rotational axis along with the rotation of the shaft, the cam having: one end connected to the shaft; another end positioned farther from the rotational axis than the one end is farther from the rotational axis; and a pressure contact surface inclined so as to approach the outer surface of the casing as extending from the one end toward the another end, wherein, when a pressing force is applied to the pressure contact surface, the arm pivotally moves from a first position to a second position along with pivotal movement of the cam and along with the rotation of the shaft.  The above limitations are contained in all of the claims, but are not taught or suggested by the prior art of record.  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
            Kawamura et al. (US 2006/0245785), Sugiyama (US 2012/0014717) and Noguchi et al. (US 2016/0161899) disclose a developing cartridge and a cam.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        April 9, 2022